DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 8, 9, 11, 12, 16, 17, 34, 35 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 11, 12, 16, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1 recites the limitation "the second RRC reconfiguration completion message" in lines 14-15 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.

	Claim 1 recites “one or more target cells” in line 4 of claim 1, “each target cell” (line 6), “a target cell” (lines 13-14), and “the target cell” (lines 15 and 16-17). Since multiple recitations of “target cell” have been set forth for “the target cell”, it is unclear which of the “target cell” is being referred to by recitations of “the target cell” in lines 15-17.

	Claim 1 also recites “a trigger condition” (line 5 and line 13, respectively), and “the trigger condition” (line 14). It is unclear whether the “trigger condition” in line 14 is directed to the “trigger condition” in line 5 or line 13.

Dependent claims 4, 8 and 34 are rejected based on their dependency on independent claim 1.

	Claim 4 depends on claim 1, and additionally recites “a target cell” (line 3), “the target cell” (lines 5, 8 and 12) and “the trigger condition” (lines 5 and 8-9, respectively). It is unclear which “target cell” and “trigger condition” is being referred to.

Claim 11 recites the limitation "the second RRC Reconfiguration Complete message" in line 3 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.



Claim 12 is rejected based on dependency on claim 11.

Claim 12 also recites “the target cell” in lines 2, 3, 5 and 8. It is unclear which specific “target cell” is being referred to by the recitation “the target cell”, since multiple “target cells” have been set forth in claims 9 and 11, which claim 12 depend upon.

Claim 16 recites the limitation "the second RRC Reconfiguration Complete message" in line 2 of claim 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (US 2021/0120458 A1, hereinafter Koskela) in view of Zhang et al. (US 2016/0338140 A1, hereinafter Zhang), “Conditional Handover” (R2-1700544) by Ericsson, dated 17 January 2017 (hereinafter Ericsson) and Hong et a. (US 2019/0116541 A1, hereinafter Hong).

	Regarding claim 1, Koskela discloses a configuration method, operable by a User Equipment (UE) (Abstract, paragraph 74 and Fig. 4), comprising: 
receiving a first message transmitted by a source node, wherein the first message comprises configuration information of one or more target cells (paragraph 57, “source gNB 202 may provide UE 201 with an RRC configuration for both cell B and cell C” (cell B and cell C being target cells), paragraph 75, “the UE may receive a reject, accept, or modify message from the network node in the target cell after handover relating to the list of prepared candidate cells associated with the user equipment, as shown in step 450”); 
when the UE meets a trigger condition (paragraph 321, “the UE determines that the handover condition for cell B may be fulfilled”), applying the configuration information of a target cell corresponding to the trigger condition (paragraph 72, “In the RRC configuration message sent from source gNB 302 to UE 301, gNB 302 may indicate that the UE may use the current configuration of the list of prepared candidate cells once a conditional handover may be triggered”, such that when condition is met, configuration for the target cell (i.e., configuration for cell B) is applied to the UE), to transmit the second RRC reconfiguration completion message to the target cell (paragraph 71, “Steps 310 through 322 in FIG. 3 mimic steps 210 through 222 in FIG. 2” and paragraph 73, “In step 326, UE 301 may send an RRC reconfiguration complete message to target gNB 303”), and initiating an access process to the target cell (paragraph 73, “In step 327, target gNB 303 may send UE 301 an indication that the RRC configuration complete was accepted”, such that the UE is connected to gNB 303 of cell B for communication).
	Koskela discloses the source gNB sends a measurement configuration message for the UE to determine that an entry network configured condition for a conditional handover has been fulfilled (paragraph 56).
Koskela does not explicitly disclose the first message comprises configuration information of a current serving cell, and a trigger condition corresponding to the configuration information of each target cell, transmitting a first Radio Resource Control (RRC) Reconfiguration Complete to the source node, wherein the first RRC Reconfiguration Complete message indicates whether the configuration information of the current serving cell has been successfully accepted by the UE, and the second RRC Reconfiguration Complete message indicates whether the configuration information of the target cell has been successfully accepted by the UE.
In an analogous art, Zhang discloses “when the first message includes the configuration of the first node in addition to the configuration of the second node and/or the dual connectivity configuration, if the terminal device accepts the configuration of the first node and accepts the configuration of the second node and/or the dual connectivity configuration, receiving, by the first node, a first reply message to learn that the configurations succeed” (paragraph 180). Zhang therefore discloses a first node (corresponds to source gNB of Koskela) transmits a configuration message to a terminal device (UE), wherein the configuration includes configuration of a first gNB and a second gNB, and when the terminal accepts the configuration of the first node, it sends a reply message to the first node indicating that the configuration has succeeded. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of UE for a target cell as disclosed by Koskela to include configuration of a serving cell as disclosed by Zhang in order to provide dual connectivity and thereby enhance handover procedures.
Koskela and Zhang do not expressly disclose the first message comprises a trigger condition corresponding to the configuration information of each target cell. 
In an analogous art, Ericsson discloses a HO command (RRCConnectionReconfiguration) message should be associated with a condition for UE to determine the condition to be fulfilled and to execute handover accord to the HO command (p. 1, Proposal 1). Since the condition is associated with the HO command for the UE to determine the condition, the HO command would include the condition (i.e., trigger condition) in order to enable the UE to determine the condition. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include trigger condition for handover as disclosed by Ericsson in the RRC configuration message of Koskela in view of Zhang to provide UE with configuration in a source cell as well as condition to handover to a target cell to reduce the handover failure rate.

In an analogous art, Hong discloses a UE may transfer, to a source gNB, an acknowledgement message indicating that the UE successfully receives configuration that the source gNB adds using the RRC message (paragraph 139) and the UE transmits RRC Connection Reconfiguration Complete message (or RRC message indicating that a new configuration is successfully applied) to the target gNB (paragraph 170). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the configuration complete message directed to target gNB of Koskela in view of Zhang and Ericsson as indication of configuration being successfully applied as disclosed by Hong to provide indication to target gNB that the UE has applied configuration successfully and thereby enhance efficiency for connecting UE to target cell.

Regarding claim 4, Koskela in view of Zhang, Ericsson and Hong further discloses transmitting the second RRC Reconfiguration Complete message to a target node comprises: generating the second RRC Reconfiguration Complete message according to configuration information of the target cell corresponding to the trigger condition, and transmitting the second RRC Reconfiguration Complete message to the target cell; or selecting, according to the configuration information of the target cell corresponding to the trigger condition, a corresponding second RRC Reconfiguration Complete message from a plurality of second messages stored by the UE, and transmitting the second RRC Reconfiguration Complete message selected by the UE to the target cell (see Koskela, paragraphs 71-73, UE sends the 

Regarding claim 34, Koskela in view of Zhang, Ericsson and Hong further discloses a UE (see Koskela, Abstract, Fig. 6 and paragraph 88), comprising: 
a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to implement the steps of the configuration method according to any one of claims 1 (see Koskela, paragraph 79).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Zhang, Ericsson and Hong as applied to claim 1 above, and further in view of Yu et al. (US 2014/0242970 A1, hereinafter Yu).

Regarding claim 8, Koskela in view of Zhang, Ericsson and Hong discloses the limitations of claim 1 as applied above. Koskela, Zhang, Ericsson and Hong do not expressly disclose the second RRC Reconfiguration Complete message is carried in a second information container.
In an analogous art, Yu discloses a UE transmits a NAS message in RRCConnectionSetupComplete, where the message includes a small data container, and transmits IP data and a bearer id by carrying the IP data and the bearer id in the small data container (paragraph 161). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the RRC message from the .

Claims 9, 11 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Zhang and Ericsson.

Regarding claim 9, Koskela discloses a configuration method, operable by a source node (Abstract and Fig. 2, 3 and 5, paragraphs 56 and 71, configuration for UE via source node), comprising: 
transmitting a first message to a UE after receiving configuration information of one or more target cells, wherein the first message comprises the configuration information of the one or more target cells (paragraph 57, “source gNB 202 may provide UE 201 with an RRC configuration for both cell B and cell C”, and in order for the source gNB to transmit configuration of target cell(s) to the UE, the gNB has to receive the configuration of the target cell(s) before being able to transmit the configuration to the UE).
Koskela discloses the source gNB sends a measurement configuration message for the UE to determine that an entry network configured condition for a conditional handover has been fulfilled (paragraph 56).
Koskela does not explicitly disclose the first message comprises configuration information of a current serving cell, and a trigger condition corresponding to the configuration information of each target cell and receiving a first RRC Reconfiguration Complete message transmitted by the UE according to the configuration information of the one or more target cells, 
In an analogous art, Zhang discloses “when the first message includes the configuration of the first node in addition to the configuration of the second node and/or the dual connectivity configuration, if the terminal device accepts the configuration of the first node and accepts the configuration of the second node and/or the dual connectivity configuration, receiving, by the first node, a first reply message to learn that the configurations succeed” (paragraph 180). Zhang therefore discloses a first node (corresponds to source gNB of Koskela) transmits a configuration message to a terminal device (UE), wherein the configuration includes configuration of a first gNB and a second gNB, and when the terminal accepts the configuration of the first node, it sends a reply message to the first node indicating that the configuration has succeeded. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of UE for a target cell as disclosed by Koskela to include configuration of a serving cell as disclosed by Zhang in order to provide dual connectivity and thereby enhance handover procedures.
Koskela and Zhang do not expressly disclose the first message comprises a trigger condition corresponding to the configuration information of each target cell. 
In an analogous art, Ericsson discloses a HO command (RRCConnectionReconfiguration) message should be associated with a condition for UE to determine the condition to be fulfilled and to execute handover accord to the HO command (p. 1, Proposal 1). Since the condition is associated with the HO command for the UE to determine the condition, the HO command would include the condition (i.e., trigger condition) in order to enable the UE to determine the condition. It would have been obvious to one having ordinary 

Regarding claim 11, Koskela in view of Zhang and Ericsson discloses the limitations of claim 9 as applied above. Koskela and Ericsson do not expressly disclose determining the second RRC Reconfiguration Complete message that is transmitted to the target cell and indicates whether the configuration information of the target cell is successfully accepted; transmitting, to the target cell, the second RRC Reconfiguration Complete message indicating whether the configuration information of the target cell is successfully accepted.
Zhang discloses a second node sends a fifth message to a first node, where the fifth message includes a configuration of the second node (paragraph 522), wherein the first node and/or the second node may be a base station node or base station nodes (paragraph 525). The second node sends a fifth message to the first node, so that the first node sends a first message to a user terminal according to the fifth message, where the first message and/or the fifth message include the configuration of the second node and/or the dual connectivity configuration (paragraph 523), and the second node receives from the first node a second message indicating the configuration success of a terminal device (paragraph 527), and after the second node receives from the first node the second message indicating a configuration success of the user terminal, the second node may further receive random access initiated by the user terminal (paragraph 528). Zhang further suggests RRC procedures being implemented (paragraph 532), such that messages communicated being RRC messages. It would have been obvious to one 

Regarding claim 35, Koskela in view of Zhang and Ericsson further discloses a network side device (see Koskela, Abstract, Fig. 6 and paragraph 78), comprising: 
a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to implement the steps of the configuration method according to claim 9 (see Koskela, paragraph 79).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Zhang and Ericsson as applied to claim 11 above, and further in view of Hong.

Regarding claim 12, Koskela in view of Zhang and Ericsson discloses the limitations of claim 11 as applied above. 
Koskela and Ericsson do not expressly disclose transmitting a third message to the target cell, wherein the third message comprises a third information container, and the third information container comprises the second RRC Reconfiguration Complete message indicating whether the configuration information of the target cell is successfully accepted.

Koskela, Zhang and Ericsson do not expressly disclose the third message comprises a third information container, and the third information container comprises the second RRC Reconfiguration Complete message.
Hong discloses messages transmitted between a source eNB and a target eNB are in container (paragraphs 44-45). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to transmit the RRC message from the UE to the target cell as disclosed by Koskela in view of Zhang and Ericsson in a container as disclosed by Hong in order to send additional information as a package to conserve resources for header information, and thereby enhance transmission efficiency.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskela in view of Zhang and Ericsson as applied to claim 9 above, and further in view of Yu.

Regarding claim 16, Koskela in view of Zhang and Ericsson discloses the limitations of claim 9 as applied above. Koskela, Zhang and Ericsson do not expressly disclose the second RRC Reconfiguration Complete message is carried in a second information container.
.

Claims 17 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kaur et al. (US 2016/0270140 A1, hereinafter Kaur).

Regarding claim 17, Zhang discloses a configuration method, operable by a target cell (Abstract, Fig. 26 and paragraphs 521-535, process of a second node), comprising: 
receiving a second message transmitted by a source node (paragraph 527, “second node receives from the first node a second message indicating the configuration success of a terminal device”; paragraph 529, “The second node receives from the first node a third message indicating the configuration failure of a user terminal”), the second message indicates whether the configuration information of a target cell has been successfully accepted by the UE (paragraph 529, “second message indicates the configuration success of the terminal device, where the configuration success may be a configuration second node configuration success”; paragraph 531, “the second node receives from the first node the third message indicating that the user terminal performs configuration unsuccessfully according to the first message”); 

releasing a second resource, wherein the second resource is reserved for the UE and corresponds to the configuration information of the target cell that is not successfully accepted (paragraph 532, “releasing a configuration and/or context information that are related to the user terminal; deleting the configuration and/or the context information that are related to the user terminal; deleting a secondary cell configuration that is of the second node and related to the terminal, where a secondary cell is a cell that provides a service for the terminal, and the secondary cell is a secondary cell between the user terminal and the second node”).
Zhang does not expressly disclose the second message is a RRC Reconfiguration Complete message.
In an analogous art, Kaur discloses a method for reconfiguration and handover (Abstract), wherein for a RRC connection created in a cooperating eNode-B or a target eNode-B (paragraph 103), wherein a UE may transmit a CCC reconfiguration complete message to source eNode-b, which may relay a component carrier cooperation (CCC) complete message to target eNode-B (paragraph 114). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the second message of Zhang as a RRC Reconfiguration Complete message as suggested by Kaur in order to perform radio resource control.

Regarding claim 37, Zhang in view of Kaur further discloses a network side device (Abstract and Fig. 18, base station), comprising: a processor, a memory, and a computer program stored in the memory and capable of being executed by the processor, wherein the processor is used to execute the computer program to implement the steps of the configuration method according to claim 17 (see Zhang, paragraph 357 and Fig. 18, base station includes processor; paragraph 682, software stored in memory executed by processor).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/            Primary Examiner, Art Unit 2645